Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 5-9, filed June 7, 2022, with respect to Claims 1-3, 5-8 have been fully considered and are persuasive.  The rejection of Claims 1-3 has been withdrawn. 




Allowable Subject Matter

Claims 1-3, 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            


       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20170026455 to Ando discloses a communication system comprising (paragraph 20-21; help group system 10): 
      printing apparatuses communicable with each other by intergroup communication (paragraph 22, 62, 68; plurality of image forming apparatus 100M and 100S communicate with each other in the same help group 10 via local network 12; help group 10 on local network 12 forms the intergroup communication wherein a master image forming apparatus 100M can communicate with a slave image forming apparatus 100s to acquire help information),  
      wherein each of the printing apparatuses includes an operation mode of a master mode in which the printing apparatus functions as a master, and a slave mode in which the printing apparatus functions as a slave (paragraph 37, 64-65, 70-73; each of the printers (image forming apparatus 100M, 100S) can operate in master mode (100M) which can acquire help information from slave device or management device or slave mode (100S) which can acquire help information only from the master device)
        a communication controller configured to perform the intergroup communication (paragraph 22, 62, 68; plurality of image forming apparatus 100M and 100S communicate with each other in the same help group 10 via local network 12; help group 10 on local network 12 forms the intergroup communication wherein a master image forming apparatus 100M can communicate with a slave image forming apparatus 100s to acquire help information; paragraph 41, 44, 68, 73; each of master and slave printer include a controller that performs intergroup communication via help acquisition unit 116M/116S for communication of help related data).


      US Patent Application Publication Pub. No. US 20070182991 to Matsuda discloses wherein each of the printing apparatuses includes
       a mode switch configured to switch an operation mode between a master mode in which the printing apparatus functions as a master, and a slave mode in which the printing apparatus functions as a slave (paragraph 105-106, 131-134; each of the image forming apparatus 200/220/230 can function as a master in step s1 if it receives request to operate as the master of cluster printing which generates display list data; if it does not receive in s1 a request to operate as the master (master mode) of cluster printing which generates display list data, it operates as a slave printer (slave mode) in s20 that functions by receiving display list data from another image forming apparatus ).




         US 20120243929 to Tanaka discloses wherein data for the intergroup communication includes an identifier identifying an output position of the object (paragraph 28, 29; transmitting/receiving unit 10 controls reception of command data and transmission of status data of command data receiving from host; paragraph 36; POS register system 100 forms the intergroup communication between host and printer; paragraph 42, 64, 65; command data shown in Fig. 5 used for printing includes reference to the “image number” and “position information” for the printing the image associated with the image number; paragraph 40, 42, 65-66, 69-79, 81; command data includes “image number” for identifying the image (object) to be printed at a print position (output position) specified by “image position”; paragraph 44; “image position” is an integer between 1-9 that acts as identifier for identifying output position).




          In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
         “ a communication controller configured to perform the intergroup communication using context data that includes a header and a data region,  wherein
           the header includes a context identification identifying the context data, and a group identification identifying the group, 
           the data region includes element information, combination information defining a combination of the element information, and expansion information including mapping information that defines an expansion process performed at a transmitting destination of the context data, and the element information includes position information indicating an output position of the context data”

          Therefore, claims 2-3, 5-8 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/07/2022